          Case 5:21-cv-03017-SAC Document 4 Filed 02/12/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

MICAH J. YOAKUM, SR.,

               Plaintiff,

               v.                                             CASE NO. 21-3017-SAC

JEFF ZMUDA, et. al,

               Defendants,

                                MEMORANDUM AND ORDER

       Plaintiff filed this pro se civil rights case under 42 U.S.C. § 1983. Plaintiff challenges the

computation of his state sentences. Plaintiff alleges that documents were falsified, and his

sentences were not computed properly. Plaintiff seeks an injunction ordering his release from

illegal incarceration, and compensatory and punitive damages. Because Plaintiff challenges the

computation of his sentence and seeks release or a speedier release, the Court will grant Plaintiff

the opportunity to submit his claims pursuant to a petition for a writ of habeas corpus.

       “[A] § 1983 action is a proper remedy for a state prisoner who is making a constitutional

challenge to the conditions of his prison life, but not to the fact or length of his custody.” Preiser

v. Rodriguez, 411 U.S. 475, 499 (1973) (emphasis added). When the legality of a confinement is

challenged so that the remedy would be release or a speedier release, the case must be filed as a

habeas corpus proceeding rather than under 42 U.S.C. § 1983. To obtain habeas corpus relief, an

inmate must demonstrate that “[h]e is in custody in violation of the Constitution or laws or

treaties of the United States.” 28 U.S. C. § 2241(c)(3).

       However, Plaintiff will not be able to seek monetary damages in a habeas action. Before

Plaintiff may proceed in a federal civil action for monetary damages based upon an invalid

                                                  1
           Case 5:21-cv-03017-SAC Document 4 Filed 02/12/21 Page 2 of 3




conviction or sentence, he must show that his conviction or sentence has been overturned,

reversed, or otherwise called into question. Heck v. Humphrey, 512 U.S. 477 (1994). If Plaintiff

has been convicted and a judgment on Plaintiff’s claim in this case would necessarily imply the

invalidity of that conviction, the claim may be barred by Heck. In Heck v. Humphrey, the United

States Supreme Court held that when a state prisoner seeks damages in a § 1983 action, the

district court must consider the following:

       whether a judgment in favor of the plaintiff would necessarily imply the invalidity
       of his conviction or sentence; if it would, the complaint must be dismissed unless
       the plaintiff can demonstrate that the conviction or sentence has already been
       invalidated.

Id. at 487. In Heck, the Supreme Court held that a § 1983 damages claim that necessarily

implicates the validity of the plaintiff’s conviction or sentence is not cognizable unless and until

the conviction or sentence is overturned, either on appeal, in a collateral proceeding, or by

executive order. Id. at 486–87.

       Plaintiff has also filed a Motion for Preliminary and Permanent Injunction (Doc. 3),

seeking the same relief he seeks in his Complaint—proper computation of his sentence and

release from incarceration. Because this relief must be sought pursuant to a petition for writ of

habeas corpus as set forth above, the Court denies the motion without prejudice to Plaintiff

seeking this relief in a § 2241 petition.

       Plaintiff has filed a motion for leave to proceed in forma pauperis (Doc. 2). Although the

filing fee for a civil action is $402.00, the filing fee for filing a habeas corpus petition is $5.00.

The Court will deny the motion without prejudice to reconsidering the motion in the event

Plaintiff elects to proceed with a habeas corpus petition. Plaintiff shall either submit a habeas




                                                  2
          Case 5:21-cv-03017-SAC Document 4 Filed 02/12/21 Page 3 of 3




petition on the court-approved form or notify the Court that he does not intend to pursue his

claims as a habeas action.

       IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Doc. 2) is denied without prejudice.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Preliminary and Permanent

Injunction (Doc. 3) is denied without prejudice.

       IT IS FURTHER ORDERED that Plaintiff is granted until March 12, 2021, in which

to either submit his claims as a petition for writ of habeas corpus or to notify the Court that he

does not intend to pursue his claims as a habeas action.

       The Clerk is directed to provide Plaintiff with forms and instructions for filing a petition

under 28 U.S.C. § 2241.

       IT IS SO ORDERED.

       Dated February 12, 2021, at Topeka, Kansas.



                                             s/ Sam A. Crow
                                             SAM A. CROW
                                             U. S. Senior District Judge




                                                 3
